Name: Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy;  trade;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1362Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia Official Journal L 198 , 27/07/2002 P. 0013 - 0023Council Regulation (EC) No 1362/2002of 22 July 2002establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with LatviaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part(1), hereinafter referred to as the "Europe Agreement", provides for certain concessions for certain agricultural products originating in Latvia.(2) The first improvements to the preferential arrangements of the Europe Agreement were provided for in the Protocol adjusting trade aspects of the Europe Agreement to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(2).(3) Improvements to the preferential arrangements of the Europe Agreement were also provided for, as a result of a first round of negotiations to liberalise agricultural trade. The improvements entered into force as from 1 July 2000 in the form of Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(3). The second adjustment of the relevant provisions in the Europe Agreement - which will take the form of another Additional Protocol to the Europe Agreement - has not yet entered into force.(4) A new Additional Protocol to the Europe Agreement on trade liberalisation for agricultural products has been negotiated.(5) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of a new Additional Protocol to the Europe Agreement. It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement.(6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations. Tariff quotas under this Regulation should therefore be administered in accordance with those rules.(8) As a result of the aforementioned negotiations, Regulation (EC) No 2341/2000 has effectively lost its substance and should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 11. The conditions for import into the Community applicable to certain agricultural products originating in Latvia as set out in Annex C(a) and Annex C(b) to this Regulation shall replace those set out in Annex Va to the Europe Agreement.2. On the entry into force of the Additional Protocol adjusting the Europe Agreement to take into account the outcome of the negotiations between the parties on new mutual agricultural concessions, the concessions provided for in that Protocol shall replace those referred to in Annex C(a) and Annex C(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 3(2).Article 21. Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2002 under the concessions provided for in Annex A(b) to Regulation (EC) No 2341/2000 shall be fully counted against the quantities provided for in Annex C(b) to this Regulation, except for quantities for which import licences have been issued before 1 July 2002.Article 31. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(6) or, where appropriate, by the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4Regulation (EC) No 2341/2000 is hereby repealed.Article 5This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 26, 2.2.1998, p. 3.(2) OJ L 317, 10.12.1999, p. 1.(3) OJ L 271, 24.10.2000, p. 7.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 253, 11.10.1993, p. 1. Regulation last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002 p. 11).(6) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (O L 193, 29.7.2000, p. 1).ANNEX C(a)The following products originating in Latvia shall benefit from a preferential zero-duty within unlimited quantities (applicable duty 0 % of MFN) when imported into the CommunityCN code(1)0101 10 900101 90 190101 90 300101 90 900104 20 100106 19 100106 39 1002050206 80 910206 90 910207 13 910207 14 910207 26 910207 27 910207 35 910207 36 890208 10 110208 10 190208 20 000208 30 000208 40 100208 40 900208 90 100208 90 550208 90 600208 90 950210 91 000210 92 000210 93 000210 99 100210 99 310210 99 390210 99 590210 99 790210 99 800407 00 900410 00 000601 100601 200602060306040701 10 000701 90 100703 100703 90 000707 00 900708 10 000708 90 000709 10 000709 20 000709 30 000709 40 000709 52 000709 59 000709 600709 70 000709 90 100709 90 200709 90 500709 90 700709 90 900710 29 000710 30 000710 80 510710 80 590710 80 690710 80 800710 80 850711 40 000711 59 000711 90 100711 90 500711 90 800711 90 900712 20 000712 32 000712 33 000712 39 000713 50 000713 90 100713 90 900802 11 900802 12 900802 21 000802 22 000802 31 000802 32 000802 40 000802 90 500802 90 850806 20 110806 20 120806 20 910806 20 920806 20 980808 20 900809 40 900810 40 300810 40 500810 40 900811 90 390811 90 500811 90 750811 90 800811 90 850811 90 950812 10 000812 90 400812 90 500812 90 600812 90 990813 10 000813 20 000813 30 000813 40 100813 40 300813 40 950813 50 150813 50 190813 50 910813 50 990901 12 000901 21 000901 22 000901 90 900902 10 000904 12 000904 20 100904 20 900907 00 000910 40 130910 40 190910 40 900910 91 900910 99 991106 10 001106 301208 10 00120912101211 90 301212 10 101212 10 991214 90 101502 00 901503 00 191503 00 90150415071508151115121513151415151516 10 101516 10 901516 20 911516 20 951516 20 961516 20 981518 00 311518 00 391522 00 911602 311602 90 101602 90 311602 90 411602 90 721602 90 741602 90 761602 90 781602 90 981603 00 101704 90 102001 90 202001 90 702001 90 752001 90 852003 20 002003 90 002004 90 502004 90 912004 90 982005 10 002005 60 002005 90 102005 90 502006 00 992007 10 912007 10 992008 11 922008 11 942008 11 962008 11 982008 19 192008 19 932008 19 952008 19 992008 40 112008 40 212008 40 292008 40 392008 40 512008 40 592008 40 712008 40 792008 40 912008 40 992008 50 112008 60 112008 60 312008 60 392008 60 512008 60 592008 60 612008 60 692008 60 712008 60 792008 60 912008 60 992008 80 112008 80 312008 80 392008 92 122008 92 142008 92 342008 92 382008 92 512008 92 592008 92 742008 92 782008 92 932008 92 962008 92 982008 99 282008 99 372008 99 402008 99 452008 99 492008 99 552008 99 682008 99 722008 99 782008 99 992009 31 112009 39 312009 41 102009 49 302009 50 102009 50 902009 80 192009 80 382009 80 502009 80 632009 80 692009 80 712009 80 792009 80 892009 80 952009 80 962009 80 992009 90 192009 90 292009 90 392009 90 512009 90 592009 90 962009 90 972009 90 982204 30 102302 50 002306 90 192308 00 902309 10 512309 10 902309 90 102309 90 312309 90 412309 90 51(1) As defined in Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 279, 23.10.2001, p. 1).ANNEX C(b)Imports into the Community of the following products originating in Latvia shall be subject to the concessions set out below (MFN = most favoured nation duty)>TABLE>APPENDIX to Annex C(b)Minimum import price arrangement for certain soft fruit for processing1. Minimum import prices are fixed as follows for the following products for processing originating in Latvia:>TABLE>2. The minimum import prices, as set out in point 1, will be respected on a consignment by consignment basis. In the case of a customs declaration value being lower than the minimum import price, a countervailing duty will be charged equal to the difference between the minimum import price and the customs declaration value.3. If the import prices of a given product covered by this Appendix show a trend suggesting that the prices could go below the level of the minimum import prices in the immediate future, the European Commission will inform the Latvian authorities in order to enable them to correct the situation.4. At the request of either the Community or Latvia, the Association Council shall examine the functioning of the system or the revision of the level of the minimum import prices. If appropriate, the Association Council shall take the necessary decisions.5. To encourage and promote the development of trade and for the mutual benefit of all parties concerned, a consultation meeting may be organised three months before the beginning of each marketing year in the European Community. This consultation meeting will take place between the European Commission and the interested European producers' organisations for the products concerned, on the one part, and the authorities', producers' and exporters' organisations of all the associated exporting countries, on the other part.During this consultation meeting, the market situation for soft fruit including, in particular, forecasts for production, stock situation, price evolution and possible market development, as well as possibilities to adapt supply to demand, will be discussed.